EXHIBIT 10.12

 

AMENDMENT NO. 1 TO IOWA TELECOMMUNICATIONS SERVICES, INC. 2005 STOCK INCENTIVE
PLAN

 

By this action of the Board of Directors (the “Board”) of Iowa Telecommunication
Services, Inc., (the “Company”) on April 23, 2007, subject to approval by the
Company’s shareholders, the Company hereby amends in the manner set forth herein
certain provisions of the Iowa Telecommunications Services, Inc. 2005 Stock
Incentive Plan as previously adopted by the Board on April 26, 2005, and
approved by the shareholders of the Company on June 16, 2005.

 

Article 1. Shares Available. Section 4(a) of the Plan is amended by striking the
entire first sentence of said section and replacing it with the following
sentence:

 

Subject to adjustment as provided in Section 4(c) of the Plan, the aggregate
number of Shares that may be issued under the Plan shall be 1,500,000.

 

Article 2: Limitation on Awards Granted to Non-Employee Directors.
Section 4(d)(iii) of the Plan is amended by striking the entire first sentence
of said section and replacing it with the following sentence:

 

Directors who are not also employees of the Company or an Affiliate may not be
granted Awards in the aggregate for more than 10% of the Shares available for
Awards under the Plan, subject to adjustment as provided in Section 4(c) of the
Plan.

 

Article 3. Term of the Plan. Section 11 of the Plan is amended by striking the
entire first sentence of said section and replacing it with the following
sentence:

 

The Plan shall terminate at midnight on the tenth anniversary of shareholder
approval of Amendment No. 1 to the Plan, unless terminated before then by the
Board.

 

Article 4. Miscellaneous. Capitalized terms not defined in this Amendment No. 1
have the meanings set forth in the Plan as previously adopted and approved.
Except as expressly amended by this Amendment No. 1, the Plan shall continue in
full force and effect, as adopted and approved. Unless and until approved by the
Company’s shareholders, this Amendment shall have no force and effect.